Title: Virginia Delegates to Thomas Nelson, 31 July 1781
From: Virginia Delegates
To: Nelson, Thomas


Sr.
Phila: 31st July 1781
The Rider being robid of the Mail a few miles on this side of Wilmington prevented your Excellency from receiving our Letter of last week a copy of which we now inclose. Nothing material having since intervened we have only to add that the information given by Mr. Boudinot of the arrival of Adml. Digby at the Hook appears by subsequent intelligence to be premature. No Mail has yet arrived from the Southward, owing we presume to the interruption of last week. we have the honor to be.
Sr. your most obed. Servts.
Jos: JonesJ. Madison JunrTheok: BlandM. SmithEdm: Randolph.
P.S. The southern post is just arrived.
